Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 28, 2017

                                       No. 04-17-00670-CV

                                 Dessiree Shvonne MARSHALL,
                                            Appellant

                                                 v.

                                        Bonnie MULLER,
                                            Appellee

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-20521
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
        The reporter’s record was due on November 10, 2017. On November 20, 2017, the court
reporter filed a notification of late record stating that the reporter’s record was not timely filed
because appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the
record and that appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either: (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2017.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court